J-A04039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 E*TRADE BANK                               :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 MATTHEW GRASSA, SANDRA                     :
 LANDMESSER GRASSA AND                      :
 OCCUPANTS                                  :    No. 661 EDA 2019
                                            :
                     Appellants             :

            Appeal from the Judgment Entered January 24, 2019
     In the Court of Common Pleas of Delaware County Civil Division at
                         No(s): CV-2017-006606

BEFORE:     PANELLA, P.J., STRASSBURGER, J.*, and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                  FILED MAY 12, 2020

      Appellants,    Matthew      Grassa   and    Sandra    Landmesser      Grassa

(Defendants), appeal from judgment entered on January 24, 2019, against

Defendants and in favor of E*Trade Bank (Plaintiff). We affirm.

      The facts underlying this appeal are as follows.        Defendants are the

current occupants of the property in question. Amended Complaint at ¶ 9,

Answer at ¶ 9.      Plaintiff filed a complaint in ejection against Defendants.

Amended Complaint, New Matter at ¶ 16. Plaintiff attached a Sheriff’s Deed

to its Amended Complaint that accurately described the property in question.

Amended Complaint, Exhibit 1; Answer at ¶ 3.

      On July 26, 2017, Plaintiff filed a complaint for ejectment against

Defendants. On December 27, 2017, Defendants filed preliminary objections

to Plaintiff’s complaint, alleging that Plaintiff failed to conform its complaint to



*Retired Senior Judge assigned to the Superior Court.
J-A04039-20



established law because the verification attached to the complaint was signed

by Plaintiff’s attorney Martha E. Von Rosentiel, Esq., and not Plaintiff. Plaintiff

filed an amended complaint on January 16, 2018, attaching a verification

signed by the Vice President of Bayview Loan Servicing, LLC (Bayview),

Attorney-in-fact for Plaintiff, verifying that the statements in the complaint

are true and correct to the best of her knowledge and made subject to 18

Pa.C.S. § 4904. Plaintiff attached a limited power of attorney between Plaintiff

and Bayview to the amended complaint. On February 16, 2018, Defendants

filed preliminary objections to Plaintiff’s amended complaint.         Defendants

claim that Plaintiff failed to attach a proper abstract of the title of the property

to their complaint.     Additionally, Defendants again complained that the

verification attached to the amended complaint was not signed by Plaintiff and

states, “[t]he power of attorney attached to the amended complaint does not

grant authority to Bayview or any other attorney-in-fact to bring an action in

ejectment.”

      On February 26, 2018, Plaintiff filed a response to Defendants’

preliminary objections.     On May 3, 2018, the trial court filed an order

overruling Defendants’ preliminary objections. On May 23, 2018, Defendants

filed an Answer to Plaintiff’s complaint and incorporated new matter. On June

7, 2018, Plaintiff filed a reply to Defendants’ new matter. On June 11, 2018,

Plaintiff filed a motion for summary judgment, which the trial court denied

without prejudice for Plaintiff to refile its motion upon completion of discovery.

On October 22, 2018, Plaintiff filed a second motion for summary judgment.

                                       -2-
J-A04039-20



On January 24, 2019, the trial court granted summary judgment in favor of

Plaintiff and entered judgment in favor of Plaintiff. On February 25, 2019,

Defendants filed this timely notice of appeal.1

       Defendants present the following issues for review:

          1. Whether, where genuine issues of material fact exist, the
             trial court abused its discretion and/or committed errors
             of law by granting a motion for summary judgment.

          2. Whether, where a post-foreclosure complaint in
             ejectment was brought by an agent pursuant to a limited
             power of attorney which does not grant to the agent the
             authority to bring post-foreclosure actions in ejectment
             or otherwise, the trial court abused its discretion and/or
             committed errors of law by overruling the defendants’
             preliminary objections and granting plaintiff’s motion for
             summary judgment.

          3. Whether, where the plaintiff failed to attach a valid and
             complete abstract of title to its ejectment complaint, the
             trial court abused its discretion and/or committed errors
             of law by overruling the defendants’ preliminary
             objections and granting plaintiff’s motion for summary
             judgment.

Defendants’ Brief at 8.

       Our standard of review of an appeal from an order granting summary

judgment is well settled:

          Summary judgment may be granted only in the clearest of
          cases where the record shows that there are no genuine
          issues of material fact and also demonstrates that the
          moving party is entitled to judgment as a matter of law.
          Whether there is a genuine issue of material fact is a
          question of law, and therefore our standard of review is de
____________________________________________


1The trial court did not order Defendants to file a Pa.R.A.P. 1925(b) statement
of errors complained of on appeal.

                                           -3-
J-A04039-20


         novo and our scope of review is plenary. When reviewing a
         grant of summary judgment, we must examine the record
         in a light most favorable to the non-moving party.

Reason v. Kathryn's Korner Thrift Shop, 169 A.3d 96, 100 (Pa. Super.

2017) (internal citations omitted).

      Defendants’ first and second issues can be discussed together.

Defendants, in their brief, set out excerpts from their various pleadings under

their first issue heading. Defendants conclude that a genuine issue of material

fact existed as to whether Bayview had the authority to bring the current

action. However, Defendants do not provide an argument on this point under

this heading, but rather discuss Bayview’s authority under their second issue

heading. Therefore, we will discuss the first two issues as one. Defendants

argue that Bayview lacked the authority to sign the verification on behalf of

Plaintiff, in violation of Pa.R.Civ.P. 1024, and accordingly the trial court erred

in granting summary judgment.

      Pa.R.Civ.P. 1024 states:

         (a) Every pleading containing an averment of fact not
         appearing of record in the action or containing a denial of
         fact shall state that the averment or denial is true upon the
         signer's personal knowledge or information and belief and
         shall be verified. The signer need not aver the source of the
         information or expectation of ability to prove the averment
         or denial at the trial. A pleading may be verified upon
         personal knowledge as to a part and upon information and
         belief as to the remainder. . . .

         (c) The verification shall be made by one or more of the
         parties filing the pleading unless all the parties (1) lack
         sufficient knowledge or information, or (2) are outside the
         jurisdiction of the court and the verification of none of them
         can be obtained within the time allowed for filing the

                                      -4-
J-A04039-20


         pleading. In such cases, the verification may be made by
         any person having sufficient knowledge or information and
         belief and shall set forth the source of the person's
         information as to matters not stated upon his or her own
         knowledge and the reason why the verification is not made
         by a party.

Pa.R.Civ.P. 1024. Any person, including an attorney for a party, may verify

on behalf of another party, provided that person does so only in those cases

in which the conditions delineated in Rule 1024 are present.        JP Morgan

Chase Bank, N.A. v. Murray, 63 A.3d 1258, 1270 (Pa. Super. 2013) (citation

omitted).

         Verification is necessary to defend a party against spurious
         allegations; it must not be transformed into an offensive
         weapon designed to strike down an otherwise valid petition.
         While we do not, of course, condone willful noncompliance
         with our procedural rules, a hypertechnical reading of each
         clause, and a blind insistence on precise, formal adherance,
         benefits neither the judicial system nor those utilizing that
         system. [C]ourts should not be astute in enforcing
         technicalities to defeat apparently meritorious claims.

Monroe Contract Corp. v. Harrison Square, Inc., 405 A.2d 954, 958 (Pa.

Super. 1979) (this Court reversed dismissal of a petition where verification

alleged party did not have knowledge but did not allege party was without

sufficient information).

      The verification is signed by the Vice President of Bayview Loan

Servicing, as attorney-in-fact for Plaintiff, and states that Bayview has been

authorized to make the verification on behalf of Plaintiff.     The verification

states that Plaintiff “lacks the sufficient knowledge or information to make this

verification” because it delegated the servicing activities to Bayview, its

                                      -5-
J-A04039-20



attorney-in-fact. The verification states, “the undersigned is fully familiar with

the statements made in the complaint and verifies that the facts set forth in

the amended complaint are true and correct to the best of her knowledge,

information and belief.” This satisfies the requirements of Pa.R.Civ.P. 1024.

      Defendants additionally argue that the limited power of attorney

between Bayview and Plaintiff did not grant Bayview, as the agent and

attorney-in-fact of Plaintiff, the authority to bring post-foreclosure actions,

namely, an action in ejectment. In addition, Defendants argue that the power

of attorney has expired. Defendants are challenging the validity of the power

of attorney signed between Bayview and Plaintiff, namely, they are

challenging the terms of the agreement. However, as Defendants are not a

party to the power of attorney, Defendants do not have standing to challenge

it. See Ira G. Steffy & Son, Inc. v. Citizens Bank of Pennsylvania, 7
A.3d 278, 287–88 (Pa. Super. 2010) (appellant had no rights under

agreement between appellee and another party; appellant was not a third

party beneficiary of contract between appellee and other party). E*Trade is

the plaintiff bringing the ejectment action, therefore, it is not necessary that

Bayview’s power of attorney give it authority to bring the action. Bayview is

not the plaintiff bringing the ejectment action.

      Next, Defendants dispute the sufficiency of the abstract of title

presented by Plaintiff in its complaint. In an action in ejectment, Pa.R.Civ.P.

1054(b) provides: “A party shall set forth in the complaint or answer an




                                      -6-
J-A04039-20



abstract of the title upon which the party relies at least from the common

source of the adverse titles of the parties.” Pa.R.Civ.P. 1054(b).

         An abstract of title is simply a compilation in an abridged
         form of the record of the vendor's title; it is a summary of
         the most important parts of the deeds and other
         instruments comprising the evidences of title, arranged in
         chronological order, and intended to show the original
         source and incidents of title. [I]f the plaintiff's abstract
         reveals a defect in his chain of title, he will not have
         established a prima facie title, without which his claim must
         fail; the defendant need prove nothing.

Busin v. Whiting, 535 A.2d 1078, 1080 (Pa. Super. 1987) (internal citations

omitted), rev’d on other grounds, 570 A.2d 508 (Pa. 1989).

      Plaintiff complied with Pa.R.Civ.P. 1054(b). In its complaint, Plaintiff

attached the Sheriff’s Deed, dated May 26, 2017, identifying the property in

question, and stating that the property was vested in Matthew Grassa and

Sandra Grassa by deed from Mark Fletcher Binnion, dated July 11, 2006,

recorded July 12, 2006 in the Delaware County Office of the Recorder of Deeds

in Deed Book 3850, Page 1209. See Amended Complaint, Exhibit pages 6-9

(unpaginated).    Plaintiff stated that an in rem judgment in mortgage

foreclosure was entered against Defendants in the Court of Common Pleas of

Delaware County in Docket No. 12-5329. See Amended complaint at ¶ 4.

Plaintiff attached the docket to its complaint. Next, Plaintiff stated that the

subject premises was subjected to a Sheriff’s sale on April 21, 2017, that

Plaintiff was the successful bidder at the Sheriff’s sale and attached the

Sheriff’s Deed Poll to the complaint. Id. Plaintiff stated that the Sheriff’s


                                     -7-
J-A04039-20



Deed Poll was recorded on June 1, 2017 in the Office of the Recorder of

Delaware County at Instrument No. 2017028402, Book No. 6006, Page 0159.
Id. Plaintiff stated that the Sheriff’s Deed Poll represents the common source

of the adverse titles to the Defendants and Plaintiff. Id.   The complaint

incorporates this deed by reference in accordance with Pa.R.Civ.P. 1019(g).

See id. (“a party may incorporate by reference ... any matter which is

recorded or transcribed verbatim in the ... office of the ... recorder of deeds

... of such county”). Plaintiff satisfied Pa.R.Civ.P. 1054(b) by showing the

common source of the title in question.

      The verification to the complaint was sufficient under the Rules of Civil

Procedure and Defendants’ arguments as to the limited power of attorney and

abstract of title are meritless.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/12/2020




                                     -8-